Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 12, 2015

                                     No. 04-14-00821-CV

CITY OF CARRIZO SPRINGS and Adrian DeLeon, individually and as Mayor of the City of
                             Carrizo Springs,
                               Appellants

                                               v.

  Isabel CUMPIAN, Bill Martin, Alfredo Z. Padilla, Individually and on behalf of the Carrizo
                               Springs Housing Authority,
                                       Appellees

                 From the 365th Judicial District Court, Dimmit County, Texas
                           Trial Court No. 14-09-12375-DCV-AJA
                      Honorable Amado J. Abascal, III, Judge Presiding

                                        ORDER
        On January 26, 2015, we suspended the deadlines in this appeal. Appellants have
notified the court that the parties have reached a preliminary agreement to settle and compromise
the claims involved in the appeal. Appellants ask that the deadlines remain suspended for an
additional twenty-one days so the parties may obtain final approval of the agreement.
      We grant the motion. We order appellants file by March 3, 2015, either a motion to dispose
of the appeal or a status report.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of February, 2015.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court